Grasso, J.
(concurring). I concur in the result, but write separately to express my view that the judge did not err in admitting the testimony of the victim’s friend, Jane,1 as first complaint *636testimony. Trial judges are faced with myriad complex questions regarding admissibility of evidence. Especially is this so in the context of first complaint. See Commonwealth v. McCoy, 456 Mass. 838, 855-856 (2010) (Marshall, C.J., concurring) (noting confusion over application of first complaint doctrine). When, as here, the judge provides a reasoned, sensible, and correct ground for overruling the defendant’s first complaint objection, we ought to affirm that ruling and provide some guidance to trial judges.2
There is no dispute that Jane was the first person to whom the victim made her complaint and that the victim’s complaint related to a single incident.3 “[T]he person who was first told of the assault. . . may testify to the details of the alleged victim’s first complaint of sexual assault and the circumstances surrounding that first complaint as part of the prosecution’s casein-chief.” Commonwealth v. King, 445 Mass. 217, 243 (2005), cert, denied, 546 U.S. 1216 (2006). Compare Commonwealth v. Kebreau, 454 Mass. 287, 294-295 (2009) (testimony from separate first complaint witnesses admissible in judge’s discretion when widely separate incidents at issue). Whether the victim first complained on Saturday (as she recalled) or on Sunday (as Jane remembered) reflected, at most, differing recollections as to when, within a very short span, the first complaint was made.4 While such discrepancies may have provided fodder for cross-examination and argument as to witness credibility, they did not render Jane something other than a first complaint witness or her testimony something other than first complaint testimony. See Commonwealth v. King, supra at 245 (“a defendant will be free to cross-examine both the first complaint witness and the *637complainant about the details of the complaint, and draw to the jury’s attention any discrepancies in the complainant’s story that come to light only as a result of this additional information”). “[T]he timing of a complaint is simply one factor the jury may consider in weighing the complainant’s testimony.” Id. at 242.
Because the judge did not err in admitting Jane’s testimony, no prejudicial error arises. See Commonwealth v. Sullivan, 76 Mass. App. Ct. 864, 869 (2010) (review for prejudicial error “involves a two-part analysis: ‘[1] was there error; and [2] if so, was that error prejudicial’ ”).5

A pseudonym.


The judge ruled that the discrepancies between the victim’s and Jane’s recounting of the first complaint did not render Jane’s testimony inadmissible but bore on the credibility of the witnesses.


The Commonwealth’s theory at trial was that Kamil Ostrowsky penetrated the victim while the defendant held her down.


Under the doctrine of first complaint, unlike its fresh complaint predecessor, “the complainant may also testify to the details of the first complaint (i.e., what the complainant told the first complaint witness) and also why the complaint was made at that particular time.” Commonwealth v. King, supra at 245. While it is difficult to ascertain the tactical reasons why defense counsel sought to preclude admission of Jane’s first complaint testimony that the victim reported a rape by Ostrowsky, without mention of the defendant, the first complaint doctrine does not bar that testimony.


Although the absence of error renders further analysis unnecessary, I agree with the majority that even were error to be shown in the admission of Jane’s first complaint testimony, no prejudice inured to the defendant.